DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 09/02/2021.
Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (US-4,553,257, hereinafter, Mori).
Regarding claim 8, Mori discloses an audio broadcasting apparatus (see Figs. 4, 7, 8), comprising: an audio receiver (3); an ambient sound receiver (1); a speaker (7); and a processing module (4-6, 9-13), electrically connected to the audio receiver, the ambient sound receiver, and the speaker, the processing module receiving an audio signal (3) and an ambient sound (1) through the audio receiver and the ambient sound receiver respectively, measuring a first amplification volume of the audio signal (8) and an ambient sound volume of the ambient sound (2), adjusting the first amplification volume to a second amplification volume according to the first amplification volume and the ambient sound volume (9, 11, 13), and playing the audio signal through the speaker (7) at the second amplification volume.
Regarding claims 9 and 10, see Figs. 9, 10, and col. 4, lines 37-63 and col. 6, lines 6-40. 
Regarding claim 11, see Fig. 10 and col. 6, lines 6-40.
Regarding claim 12, see Figs. 5-6 and col. 3, line 26-col. 4, line 9; col. 6, lines 41-51.
Method claims 1-4 and 6 are rejected for the same reasoning as set forth for the rejection of apparatus claims 8-12 since the apparatus claims perform the same functions as the method claims.
Regarding claim 5, see col. 4, lines 53-63.
Regarding claim 7, see col. 4, line 64-col. 5, line 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, Kemmochi, Chien et al, Rosenberg, Hsiao and Usher et al are made of record here as pertinent art to the claimed invention.  The cited references disclose various audio signal volume control devices and method including audio signal volume detection and ambient noise level detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 12/03/2022